In a probate proceeding, Allan Pullman appeals (1) from so much of an order of the Surrogate’s Court, Queens County (Laurino, S.), dated December 1, 1981, as denied his application for preliminary letters testamentary and granted preliminary letters testamentary to Jerome Eckenthal, and (2) from a further order of the same court, dated February 10, 1982, which denied his motion to set aside the determination denying his application and granting preliminary letters to Jerome Eckenthal. (The motion was, in fact, one for reargument.) Appeal from the order dated February 10,1982 dismissed. No appeal lies from an order denying reargument. Order dated December 1,1981 affirmed insofar as appealed from. Respondents are awarded one bill of $50 costs and disbursements payable personally by appellant. In 1968 appellant was convicted of grand larceny in the first degree. Thereafter, he received a “Certificate of Relief from Disabilities” issued pursuant to section 700 et seq. of the Correction Law. The Surrogate erred in stating that he was without discretion to issue temporary letters testamentary to the appellant (see Matter ofBashwinger, 92 Mise 2d 716). The record reveals that: (1) appellant is indebted to the estate in the amount of $65,137; (2) he was found to have exercised undue influence over the decedent in the execution of three deeds, which were signed the same day as the will; (3) in a prior action it was determined that he had commingled trust funds; and (4) there are no less than 13 unsatisfied judgments against appellant in the State of New Jersey. Accordingly, we find that appellant is a “dishonest” person within the meaning of SCPA 707 (subd 1, par [e]). This precludes the issuance to him of preliminary letters testamentary. Damiani, J. P., O’Connor, Thompson and Brown, JJ., concur.